Name: 2012/492/EU: Commission Decision of 3Ã September 2012 amending Decision 2000/96/EC as regards tick-borne encephalitis and the category of vector-borne communicable diseases (notified under document C(2012) 3241) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  health
 Date Published: 2012-09-05

 5.9.2012 EN Official Journal of the European Union L 239/3 COMMISSION DECISION of 3 September 2012 amending Decision 2000/96/EC as regards tick-borne encephalitis and the category of vector-borne communicable diseases (notified under document C(2012) 3241) (Text with EEA relevance) (2012/492/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (1), and in particular Article 3(a) thereof, Whereas: (1) Commission Decision 2000/96/EC of 22 December 1999, on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (2), lists certain communicable diseases to be covered by epidemiological surveillance in the Community network set up by Decision No 2119/98/EC. (2) The Annex to Decision No 2119/98/EC specifically mentions vector-borne diseases as a category of communicable diseases to be selected in order to achieve uniform information for reporting purposes. (3) Tick-borne encephalitis (TBE) is a tick-borne disease of humans that causes long-term neurological disabilities and up to 1,4 % fatal outcomes. The disease can be prevented by vaccination and during recent years it has increased in incidence and spread to new geographical areas in Europe. These developments are probably due to different causes, including climate change and modification of tick habitat. (4) TBE therefore fulfils the criteria set in Annex II to Decision 2000/96/EC for the selection of communicable diseases to be covered by epidemiological surveillance within the Community network set up by Decision No 2119/98/EC, and it is appropriate to add it to the list of communicable diseases to be covered by this epidemiological surveillance in Annex I to Decision 2000/96/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Decision No 2119/98/EC, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2000/96/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 September 2012. For the Commission John DALLI Member of the Commission (1) OJ L 268, 3.10.1998, p. 1. (2) OJ L 28, 3.2.2000, p. 50. ANNEX In point 2.5 of Annex I to Decision 2000/96/EC, the following point 2.5.5 is added: 2.5.5. Vector-borne diseases Tick-borne encephalitis (TBE)